                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                               IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9                                                               No. CR 17-00093 WHA
                                                                         10   UNITED STATES OF AMERICA,

                                                                         11                  Plaintiff,                                   ORDER RE MOTION
United States District Court




                                                                                                                                          FOR SANCTIONS
                                                                                v.
                               For the Northern District of California




                                                                         12
                                                                         13   MARCUS ETIENNE, ELIZABETH
                                                                              GOBERT, CRAIG MARSHALL, and
                                                                         14   MARIO ROBINSON

                                                                         15                  Defendants.
                                                                                                                         /
                                                                         16
                                                                         17                                          INTRODUCTION

                                                                         18          In this prosecution under the Racketeer Influenced and Corrupt Organizations Act, the

                                                                         19   Violent Crimes in Aid of Racketeering Act, and other penal statutes, defendant moves to exclude

                                                                         20   certain recorded statements from introduction at trial. For the reasons below, the motion is

                                                                         21   DENIED.

                                                                         22                                            STATEMENT

                                                                         23          According to the ten-page superseding indictment, defendant Mario Robinson was a

                                                                         24   member of the “Etienne Enterprise,” a criminal organization that ran a marijuana-trafficking

                                                                         25   operation from California to Louisiana and Texas. In March 2016, Robinson, along with certain

                                                                         26   of his co-defendants, allegedly murdered Trice Thibodeaux (“T.T.”) in furtherance of their

                                                                         27   marijuana-trafficking operation (Dkt. No. 37). In the days following the murder, Sergeant

                                                                         28   Richard Vass of the Oakland Police Department made a number of recorded telephone calls to
                                                                              Robinson.
                                                                          1          In November 2017, a scheduling order set a deadline of February 20, 2018, for the
                                                                          2   government to produce all materials covered by Rule 16, under penalty of preclusion. The
                                                                          3   scheduling order further provided that “Rule 16 materials acquired after February 20 by the
                                                                          4   government or any of its agents subject to Rule 16 must be produced within fourteen calendar
                                                                          5   days of receipt or acquisition by government counsel or its agent.” Robinson timely made a
                                                                          6   written Rule 16 request in September 2017. The letter requested, among other things, copies of
                                                                          7   all written or recorded statements of Robinson. Despite this request, the government failed to
                                                                          8   disclose the recorded telephone calls by the February 2018 deadline (Dkt. Nos. 72, 297).
                                                                          9          In September 2018, litigation ensued regarding defendant Marcus Etienne’s subpoena to
                                                                         10   the Oakland Police Department. Throughout that litigation, the government represented to the
                                                                         11   Court that the subpoena should be quashed because OPD “ha[d] given [the government]
United States District Court
                               For the Northern District of California




                                                                         12   everything in their files” (Dkt. Nos. 230, 280 at 25:9–12). This representation was false.
                                                                         13   Contrary the government’s and OPD’s repeated assurances, the government did not, in fact, have
                                                                         14   “everything” in OPD’s files. Although government counsel has yet to submit a sworn statement
                                                                         15   to this effect, the government asserts that during the subpoena litigation it uncovered “several
                                                                         16   additional items” that OPD had not previously turned over, including the recordings at issue
                                                                         17   here. The government also claims to have turned over the recordings “within days” of receiving
                                                                         18   them from OPD (Dkt. No. 314 at 2).
                                                                         19          Ultimately, the government produced Robinson’s recorded statements on October 26,
                                                                         20   less than four months before our current trial date. Robinson now moves to exclude those
                                                                         21   recorded statements from introduction at trial (Dkt. No. 297). This order follows full briefing
                                                                         22   and oral argument.
                                                                         23                                              ANALYSIS
                                                                         24          Under Rule 16(a)(1)(B)(i), upon a defendant’s request, the government must disclose all
                                                                         25   relevant recorded statements by the defendant if (1) “the statement is within the government’s
                                                                         26   possession, custody, or control,” and (2) “the attorney for the government knows — or through
                                                                         27   due diligence could know — that the statement exists.” Rule 16(d)(2), in turn, provides that if a
                                                                         28


                                                                                                                               2
                                                                          1   party fails to comply with the Rule 16’s disclosure requirements, the district court may, among
                                                                          2   other things “prohibit that party from introducing the undisclosed evidence.”
                                                                          3          Despite the government’s prior representation that it had “everything” in OPD’s file, it
                                                                          4   now claims that the recordings did not come into its “possession, custody, or control” until the
                                                                          5   government cross-checked its case file with OPD’s file during the subpoena litigation. The
                                                                          6   government further claims that upon gaining possession of the recordings, it turned them over to
                                                                          7   the defense within days. If true, this order cannot conclude that the government failed to comply
                                                                          8   with its discovery obligations. And although this order does not condone the government’s
                                                                          9   conduct — one would hope that the government would do the necessary “cross-check” prior to
                                                                         10   making representations to the Court — Robinson has not shown sufficient prejudice to warrant
                                                                         11   exclusion. Robinson received the recordings nearly four months before trial and knew of both
United States District Court
                               For the Northern District of California




                                                                         12   the existence and content of the phone calls nearly a year before trial. Rule 16 sanctions are
                                                                         13   therefore unwarranted.
                                                                         14                                            CONCLUSION
                                                                         15          For the foregoing reasons, the motion for sanctions is DENIED, subject to the following
                                                                         16   condition. The government’s assertions in its opposition brief as to the timing of its receipt and
                                                                         17   disclosure of the recordings are, as of yet, unsubstantiated in the record. By DECEMBER 21, the
                                                                         18   government shall submit a declaration supporting these factual assertions.
                                                                         19
                                                                         20          IT IS SO ORDERED.
                                                                         21
                                                                         22   Dated: December 14, 2018.
                                                                                                                                   WILLIAM ALSUP
                                                                         23                                                        UNITED STATES DISTRICT JUDGE
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               3
